 
 
I 
111th CONGRESS 2d Session 
H. R. 5997 
IN THE HOUSE OF REPRESENTATIVES 
 
July 30, 2010 
Mr. Turner (for himself and Mr. Reichert) introduced the following bill; which was referred to the Committee on Standards of Official Conduct, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Rules of the House of Representatives and the Congressional Budget and Impoundment Control Act of 1974 to require that public hearings be held on all earmark requests in the district of the Member, Delegate, or Resident Commissioner making the request, and to further increase earmark transparency and accountability. 
 
 
1.Short titleThis Act may be cited as the Anti-Pork Act of 2010. 
2.Public hearings on earmark requests 
(a)Certification by Members, Delegates, and the Resident CommissionerClause 17 of rule XXIII of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(c)A Member, Delegate, or Resident Commissioner who requests a congressional earmark in any bill or joint resolution (or an accompanying report) shall provide a written statement to the chair and ranking minority member of the committee of jurisdiction certifying the following: 
(1)A governmental entity or nonprofit, noncongressional earmark recipient within the district of, and designated by, such Member, Delegate, or Resident Commissioner has held a public hearing on such congressional earmark at least 30 days before the date of submission of the congressional earmark request to the committee. 
(2)Notice of such public hearing was printed in the appropriate local newspaper at least 15 days before the hearing and such notice included the following information: 
(A)The name of the applicable governmental entity or nonprofit, noncongressional earmark recipient. 
(B)The time, date, place, and purpose of the meeting. 
(C)A summary of the agenda and topics to be discussed. 
(3)If the congressional earmark request is for public improvement purposes, the local government entity having jurisdiction over the requested public improvement has passed a resolution in support of the earmark request or written an official communication binding to that governmental entity in support of the earmark request. 
(4)Not more than 50 percent of the total cost of the project being funded by the congressional earmark shall be appropriated funds. 
(5)The congressional earmark does not fund any administrative costs. 
(6)The Member, Delegate, or Resident Commissioner has posted the congressional earmark request on the public Web site of such Member, Delegate, or Resident Commissioner providing the information described in subparagraphs (2) and (4) of paragraph (a) and a notice of the hearing referred to in subparagraph (1) (including the date, time, place, and entity convening the hearing). . 
(b)Hearings on earmarks by subcommittees of the House Committee on AppropriationsClause 4(a) of rule X of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(6) 
(A)Before any subcommittee of the Committee on Appropriations may approve any bill or joint resolution (or any accompanying report) containing a congressional earmark, that subcommittee shall hold a hearing on all congressional earmarks requested to be included in that measure or any accompanying report. The chair of that subcommittee shall provide at least 14 days notice to the public on the Web site of the committee before the date of any such hearing and such notice shall include the time, place, and entity convening the hearing. As used in this subparagraph, the term congressional earmark has the meaning given to such term in clause 9 of rule XXI. 
(B)The Member, Delegate, or Resident Commissioner who requests any congressional earmark referred to in subdivsion (A) shall testify in support of that earmark at the applicable subcommittee hearing..  
 
